On April 6,2000, the defendant was sentenced to fifty-five (55) years in the Montana State Prison, to be served consecutive to the existing Nevada and Wisconsin sentences. For the first three years of this sentence the defendant will have no telephone privileges; no visitor privileges; and no mail, except legal mail.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, via telephone, and was represented by Patrick Gallagher. The state was represented by Elizabeth Horsman.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce.the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 25th day of August, 2000.
DATED this 11th day of September, 2000.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.